United States Securities and Exchange Commission Washington, D.C. 20549 Schedule 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by Registrant¨ Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material under § 240.14a-12 AIR METHODS CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: The Exclusive Airborne Health Care CompanySince 1980 Air Methods Corporation Denver/Centennial Airport NASDAQ/GSMS:AIRM TO THE STOCKHOLDERS OF AIR METHODS CORPORATION: You are cordially invited to attend the 2011 Annual Meeting of Stockholders of Air Methods Corporation to be held on Tuesday, June 14, 2011, at the Company’s corporate offices, 7211 South Peoria Street, in Englewood, Colorado 80112, at 1:30 p.m., Mountain Time. The purpose of the Annual Meeting is to consider and vote upon the following proposals: 1) To elect Samuel H. Gray, Morad Tahbaz and Aaron D. Todd as Class II directors of the Company for three-year terms; 2) To ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011; 3) To hold an advisory vote on executive compensation; 4) To hold an advisory vote on the frequency of future advisory votes on executive compensation; and 5) To transact such other business as may properly come before the Annual Meeting and any postponement(s) or adjournment(s) thereof. Your attention is directed to the accompanying proxy statement which includes information about the matters to be considered at the Annual Meeting and certain other important information.We encourage you to carefully review the entire proxy statement. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING TO BE HELD ON JUNE 14, 2011: This notice, the accompanying proxy statement and the Company’s Annual Report to stockholders for fiscal year ended December 31, 2010 are available on the investor relations section of our website www.airmethods.com under the “Who We Are” tab. As of April 26, 2011, the record date for the Annual Meeting, we had12,640,115 shares of common stock outstanding.You can vote all of the shares that you owned on the record date.These shares include:(1) shares held directly in your name as the stockholder of record (a “Record Holder”); and (2) shares held for you as the beneficial owner through a broker, bank or other nominee (a “Beneficial Owner”).If you are a Beneficial Owner, your broker, bank or other nominee will enclose or provide voting instructions for you to use in directing the broker, bank or other nominee how to vote your shares.However, if you are a Record Holder, you may mail your proxy, vote shares electronically atwww.voteproxy.comor vote telephonically by telephoning1-800-776-9437 (if dialing from anywhere in the United States) or 1-718-921-8500 (if dialing from a foreign country). Your vote is important.Please vote by internet, telephone or mail as soon as possible to ensure that your vote is recorded properly.Should you receive more than one proxy because your shares are registered in different names and addresses, each proxy should be signed and returned to ensure that all of your shares are voted. Thank you for your ongoing support of Air Methods Corporation. FOR THE BOARD OF DIRECTORS, /s/ George W. Belsey George W. Belsey Chairman of the Board YOUR VOTE IS IMPORTANT AND WE ENCOURAGE YOU TO VOTE YOUR SHARES PROMPTLY, WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING.IF RESPONDING BY REGULAR MAIL, PLEASE VERIFY THE PROXY IS SIGNED AND DATED.A BUSINESS REPLY ENVELOPE IS ENCLOSED FOR YOUR CONVENIENCE.NO POSTAGE IS REQUIRED IF YOU MAIL THIS PROXY FROM ANYWHERE IN THE UNITED STATES. 2 (THIS PAGE INTENTIONALLY LEFT BLANK) 3 TABLE OF CONTENTS PAGE ABOUT THE MEETING 8 ANNUAL REPORT 11 PROPOSAL NO. 1 ELECTION OF DIRECTORS 11 DIRECTORS AND EXECUTIVE OFFICERS 12 CORPORATE GOVERNANCE AND BOARD MATTERS 16 Governance Principles 16 Board Leadership Structure 16 Board Risk Oversight 17 Board Membership and Director Independence 17 Committees of the Board of Directors 17 Audit Committee 18 Finance and Strategic Planning Committee 18 Compensation/Stock Option Committee 18 Nominating and Governance Committee 18 Nomination of Directors 18 Certain Relationships and Related Transactions 19 Compensation Committee Interlocks and Insider Participation 19 Code of Ethics 19 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 20 STOCKHOLDER COMMUNICATIONS 20 COMPENSATION/STOCK OPTION COMMITTEE REPORT 20 COMPENSATION DISCUSSION AND ANALYSIS 20 SECTION I - COMPENSATION ACTIONS FOR 2010 20 SECTION II - GENERAL COMPENSATION PRACTICES AND PHILOSOPHIES 24 Reasons for Paying Each Element of Compensation 26 Determination of the Amount and Formula for Each Element of Pay 26 Specific Forms of Compensation and the Role of Discretion 26 Policies for Allocating Between Long-Term and Short-Term Incentives 27 Allocation Between Cash and Non-Cash Compensation 27 Long-Term Compensation - Basis for Reward and Downside Risk 27 Compensation Consultant 27 4 Table of Contents Equity Grants and Market Timing 28 How Individual Forms of Compensation are Structured and Implemented to Reflect the Executive Officers’ Individual Performance and Contribution 28 Clawback Policy 28 Factors Considered in Decisions to Increase or Decrease Compensation Materially 28 Previously Earned Compensation 28 Impact of Accounting and Tax Treatment on Various Forms of Compensation 28 Benchmarking of Compensation 29 Risk Mitigation 29 Equity Compensation Tables 30 EMPLOYMENT AGREEMENTS 36 2010 Potential Payments Upon Termination or Change in Control 36 Change-in-Control Arrangements 38 DIRECTOR COMPENSATION 38 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 41 PROPOSAL NO. 2 RATIFICATION OF APPOINTMENT OFINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 43 Principal Accountant Fees and Services 44 Pre-Approval Policies and Procedures 44 Vote Required 44 Recommendation of the Board of Directors 45 Audit Committee Report 45 PROPOSAL NO. 3 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION 46 PROPOSAL NO. 4 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION INCORPORATION BY REFERENCE 47 STOCKHOLDER PROPOSALS 47 ADDITIONAL INFORMATION 47 5 Table of Contents The Exclusive Airborne Health Care CompanySince 1980 Air Methods Corporation Denver/Centennial Airport NASDAQ/GSMS:AIRM NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 14, 2011 TO THE STOCKHOLDERS OF AIR METHODS CORPORATION: The 2011 Annual Meeting of Stockholders of Air Methods Corporation, a Delaware corporation (the “Company”), will be held at the Company’s principal executive offices, 7211 South Peoria Street, in Englewood, Colorado 80112, at 1:30 p.m., Mountain Time, on Tuesday, June 14, 2011, for the following purposes: 1) To elect Samuel H. Gray, Morad Tahbaz and Aaron D. Todd as Class II directors of the Company for three-year terms; 2) To ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011; 3) To hold an advisory vote on executive compensation; 4) To hold an advisory vote on the frequency of future advisory votes on executive compensation; and 5) To transact such other business as may properly come before the Annual Meeting and any postponement(s) or adjournment(s) thereof. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING TO BE HELD ON JUNE 14, 2011: This notice, the accompanying proxy statement and the Company’s Annual Report to stockholders for fiscal year ended December 31, 2010 are available on the investor relations section of our websitewww.airmethods.com under the “Who We Are” tab. The Board of Directors of the Company has fixed the close of business on Tuesday, April 26, 2011 as the record date for the determination of stockholders entitled to notice of and to vote at this Annual Meeting.A list of such stockholders will be available at the Company’s corporate office commencing Friday, June 3, 2011, for review by interested parties.The list will also be available at the Annual Meeting, and all stockholders are cordially invited to attend the Annual Meeting. Accompanying this Notice and proxy statement is a copy of our 2010 Annual Report.This proxy statement, the Company’s Annual Report to stockholders for the fiscal year ended December 31, 2010 and the proxy card are being mailed to stockholders on or about May 3, 2011. BY ORDER OF THE BOARD OF DIRECTORS: Trent J. Carman Secretary 6 Table of Contents (THIS PAGE INTENTIONALLY LEFT BLANK) 7 Table of Contents AIR METHODS CORPORATION 7211 South Peoria Street Englewood, CO 80112 (303) 792-7400 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 14, 2011 The Board of Directors of Air Methods Corporation, a Delaware corporation (the “Company”), is soliciting the enclosed proxy for use at our Annual Meeting to be held on Tuesday, June 14, 2011, beginning at 1:30 p.m. Mountain Time, at our corporate headquarters, located at 7211 South Peoria Street, in Englewood, Colorado 80112, and at any time and date to which the Annual Meeting may be properly adjourned or postponed. This proxy statement and the accompanying Notice of Annual Meeting of Stockholders describe the purpose of the Annual Meeting.Distribution of these proxy solicitation materials is scheduled to begin on or about May 3, 2011. The proxy statement, the Company’s Annual Report to stockholders for the fiscal year ended December 31, 2010 and proxy card are also available on the investor relations section of our websitewww.airmethods.com under the “Who We Are” tab. ABOUT THE MEETING Why am I receiving this proxy statement and proxy card? You have received these proxy materials because our Board of Directors is soliciting your proxy to vote your shares on the proposals described below at the Annual Meeting.This proxy statement describes issues on which we would like you to voteon atour Annual Meeting.It also provides you with information on these issues so that you may make an informed decision on the proposals to be voted on at the Annual Meeting. What is the purpose of the Annual Meeting? At our Annual Meeting, stockholders will vote on the following four items of business: 1) To elect Samuel H. Gray, Morad Tahbaz and Aaron D. Todd as Class II directors of the Company for three-year terms; 2) To ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011; 3) To hold an advisory vote on executive compensation; and 4) To hold an advisory vote on the frequency of future advisory votes on executive compensation. You will also vote on such other matters as may properly come before the meeting or any postponement or adjournment thereof. What are the recommendations of the Board of Directors? Our Board of Directors recommends that you vote: • “FOR” the election of each of the three (3) nominated directors (see Proposal 1). • “FOR” the ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011 (see Proposal 2). • “FOR” the approval of the advisory vote on executive compensation (see Proposal 3). • “FOR” the advisory vote on executive compensation to be taken every three (3) years (see Proposal 4). With respect to any other matter that properly comes before the meeting, the proxy holders will vote as recommended by the Board of Directors or, if no recommendation is given, in their own discretion. 8 Table of Contents What shares are entitled to vote? As of April 26, 2011, the record date for the Annual Meeting, we had12,640,115 shares of common stock outstanding. Each share of our common stock outstanding on the record date is entitled to one vote on each item being voted on at the Annual Meeting. You can vote all of the shares that you owned on the record date. These shares include: (1) shares held directly in your name as the stockholder of record, and (2) shares held for you as the beneficial owner through a broker, bank or other nominee. What is the difference between holding shares as a stockholder of record and as a beneficial owner? Most stockholders hold their shares through a broker, bank or other holder of record rather than directly in their own name. As summarized below, there are some distinctions between shares held of record and those owned beneficially. Stockholder of Record.If your shares are registered directly in your name with our transfer agent, American Stock Transfer & Trust Company, you are considered, with respect to those shares, the stockholder of record, and we are sending these proxy materials directly to you. As the stockholder of record, you have the right to grant your voting proxy directly to the named proxy holder or to vote in person at the Annual Meeting. We have enclosed a proxy card for you to use. Beneficial Owner.If your shares are held in a brokerage account, by a bank, or other nominee, you are considered the beneficial owner of shares held in street name, and these proxy materials are being forwarded to you from that holder together with a voting instruction card. As the beneficial owner, you have the right to direct your broker, bank or other nominee how to vote and are also invited to attend the Annual Meeting. Since a beneficial owner is not the stockholder of record, you may not vote these shares in person at the Annual Meeting unless you obtain a “legal proxy” from the broker, bank or other nominee that holds your shares, giving you the right to vote the shares at theAnnual Meeting. Your broker, bank or other nominee has enclosed or provided voting instructions for you to use in directing the broker, bank or other nominee how to vote your shares. Who may attend the Annual Meeting? All stockholders as of the record date, or their duly appointed proxies, may attend the Annual Meeting. If you are not a stockholder of record but hold shares through a broker, bank or other nominee (i.e., in street name), you should provide proof of beneficial ownership on the record date, such as your most recent account statement as of April 26, 2011, a copy of the voting instruction card provided by your broker, bank or other nominee, or other similar evidence of ownership. Registration and seating will begin at 1:00 p.m. Cameras, recording devices and other electronic devices will not be permitted at the AnnualMeeting. How may I vote my shares in person at the Annual Meeting? Shares held in your name as the stockholder of record may be voted in person at the Annual Meeting. Shares held beneficially in street name may be voted in person only if you obtain a legal proxy from the broker, bank or other nominee that holds your shares giving you the right to vote the shares. Even if you plan to attend the Annual Meeting, we recommend that you also submit your proxy or voting instructions prior to the Annual Meeting as described below so that your vote will be counted if you later decide not to attend the Annual Meeting. How may I vote my shares without attending the Annual Meeting? Whether you hold shares directly as the stockholder of record or beneficially in street name, you may direct how your shares are voted without attending the Annual Meeting. If you are a stockholder of record, you may vote by submitting a proxy. If you hold shares beneficially in street name, you may vote by submitting voting instructions to your broker, bank or other nominee. For directions on how to vote, please refer to the instructions included on your proxy card or, for shares held beneficially in street name, the voting instruction card provided by your broker, bank or other nominee. May I change my vote or revoke my proxy after I return my proxy card? Yes. Even after you have submitted your proxy, you may change the votes you cast or revoke your proxy at any time before the votes are cast at the Annual Meeting by:(1) delivering a written notice of your revocation to our corporate secretary at our principal executive office, 7211 South Peoria Street, Englewood, Colorado 80112; or (2) executing and delivering a later dated proxy. In addition, the powers of the proxy holders will be suspended if you attend the Annual Meeting in person and so request, although attendance at the Annual Meeting will not by itself revoke a previously granted proxy. 9 Table of Contents What is a broker non-vote? If you are a beneficial owner whose shares are held of record by a broker, bank or other nominee and you do not provide voting instructions to such broker, bank or other nominee, your shares will not be voted on any proposal on which the broker, bank or other nominee does not have discretionary authority to vote. This is called a “broker non-vote.”Your broker, bank or other nominee only has discretionary authority to vote on Proposal Number Two (Ratification of KPMG LLP). Therefore, your broker will not have discretion to vote on Proposals One, Three or Four unless you specifically instruct your broker on how to vote your shares by returning your completed and signed voting instruction card. What constitutes a quorum? The presence at the Annual Meeting, in person or by proxy, of the holders of one-third of the shares of our common stock outstanding as of the record date will constitute a quorum. There must be a quorum for any action to be taken at the meeting (other than an adjournment or postponement of the meeting). If you submit a properly executed proxy card, even if you abstain from voting, then your shares will be counted for purposes of determining the presence of a quorum. If a broker indicates on a proxy for which it lacks discretionary authority as to certain shares to vote on a particular matter, commonly referred to as “broker non-votes,” those shares will still be counted for purposes of determining the presence of a quorum at the Annual Meeting. What vote is required to approve each item? Election of Directors.In the election of directors, each candidate will be elected by a plurality of the affirmative votes of the Company’s common stock cast in person or by proxy at the Annual Meeting. Ratification of KPMG LLP.The affirmative vote of a majority of the shares of the Company’s common stock cast in person or by proxy at the Annual Meeting. Advisory Vote on Executive Compensation.The affirmative vote of a majority of the shares of the Company’s common stock cast in person or by proxy at the Annual Meeting. Advisory Vote on Frequency of Say-on-Pay Votes.A plurality of the shares of the Company’s common stock cast in person or by proxy at the Annual Meeting. What does it mean if I receive more than one proxy card? If you receive more than one proxy card, it means that you hold shares registered in more than one name or brokerage account. You should sign and return all proxies for each proxy card that you receive in order to ensure that all of your shares are voted. What are my choices when casting a vote with respect to the election of ClassII directors, and what vote is needed to elect the director nominees? In voting on the election of Class II directors (Proposal Number One), stockholders may: 1. Vote for all nominees; 2. Vote to withhold authority for all nominees; or 3. Vote for all nominees, except specific nominees. What are my choices when voting on the ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm for fiscal year 2011? In voting on the ratification of KPMG LLP (Proposal Number Two), stockholders may: 1. Vote to ratify KPMG LLP’s appointment; 2. Vote against ratifying KPMG LLP’s appointment; or 3. Abstain from voting on ratifying KPMG LLP’s appointment. 10 Table of Contents What are my choices when casting an advisory vote on executive compensation, commonly referred to as the “say-on-pay” vote? In voting on executive compensation (Proposal Number Three), stockholders may: 1. Vote for the approval of compensation of the Company’s named executive officers as described in this proxy statement; 2. Vote against the approval of compensation of the Company’s named executive officers as described in this proxy statement; or 3. Abstain from voting on compensation of the Company’s named executive officers as described in this proxy statement. What are my choices when casting an advisory vote on the frequency of the “say-on-pay” vote? In voting on the frequency of the “say-on-pay” vote (Proposal Number Four), stockholders may: 1. Vote for the “say-on-pay” vote to be taken every year; 2. Vote for the “say-on-pay” vote to be taken every two years; 3. Vote for the “say-on-pay” vote to be taken every three years; or 4. Abstain from voting on the frequency of the “say-on-pay” vote. Who will count the proxy votes? Votes will be counted by our transfer agent, American Stock Transfer & Trust Company. Where can I find voting results of the Annual Meeting? We will announce preliminary voting results at the Annual Meeting.We will file with the Securities and Exchange Commission a Current Report on Form 8-K containing the final voting results within four business days of the Annual Meeting or, if final results are not available at that time, within four business days of the date on which final voting results become available. How will voting on any other business be conducted? We do not expect any matters to be presented for a vote at the Annual Meeting other than the matters described in this proxy statement. If you grant a proxy, either of the officers named as proxy holder, Aaron D. Todd or Trent J. Carman or their nominee(s) or substitute(s), will have the discretion to vote your shares on any additional matters that are properly presented for a vote at the Annual Meeting. If a nominee is not available as a candidate for Class II director, the person named as the proxy holder will vote your proxy for another candidate nominated by our Board of Directors. What rights of appraisal or similar rights of dissenters do I have with respect to any matter to be acted upon at the meeting? No action is proposed herein for which the laws of the State of Delaware or our bylaws provide a right to our stockholders to dissent and obtain appraisal of, or payment for, such stockholders’ common stock. ANNUAL REPORT The Company also is mailing with this Proxy Statement its Annual Report for the year ended December 31, 2010, which includes financial statements as filed with the Securities and Exchange Commission (“SEC”) on Form 10-K.The Annual Report does not constitute a part of the proxy soliciting material.The Company will furnish a copy of the Form 10-K to any stockholder free of charge and will furnish a copy of any exhibit to the Form 10-K upon payment of the Company’s reasonable expenses in furnishing such exhibit(s). Interested parties may request a copy of the Form 10-K or any exhibit thereto from the Secretary of the Company at the Company’s principal offices, 7211 South Peoria Street, Englewood, Colorado 80112. PROPOSAL NO. 1 ELECTION OF DIRECTORS Introduction The Company’s Board of Directors currently is comprised of ten directors, divided among three classes, with three directors in Class I, three directors in Class II, and four directors in Class III.Class II directors’ terms will expire at the 2011 Annual Meeting to be held on June 14, 2011; Class III directors hold office for a term expiring at the 2012 Annual Meeting; and Class I directors hold office for a term expiring at the 2013 Annual Meeting. Our Board of Directors has nominated Samuel H. Gray, Morad Tahbaz and Aaron D. Todd to serve as Class II directors for a three-year term expiring at the Annual Meeting in the year 2014 or until their successors have been duly elected and qualified, or until the earlier of their respective deaths, resignations or retirement.The principal occupation and certain other information regarding the nominees and the other directors, whose terms of office will continue after the Annual Meeting, can be found beginning on page 13.Information about the share ownership of the nominees and other directors can be found beginning on page 41. 11 Table of Contents Vote Required Assuming the presence of a quorum, the three persons receiving the highest number of “FOR” votes from stockholders in the election of directors at the Annual Meeting will be elected.Cumulative voting is not permitted in the election of directors.Consequently, each stockholder is entitled to one vote for each share of common stock held in the stockholder’s name.In the event that any nominee should be unavailable for election as a result of an unexpected occurrence, such shares will be voted for the election of such substitute nominee as the Board of Directors may propose. Recommendation of the Board of Directors The Board of Directors recommends a vote “FOR” the proposal to elect each of Samuel H. Gray, Morad Tahbaz and Aaron D. Todd as Class II directors on our Board of Directors. DIRECTORS AND EXECUTIVE OFFICERS Summary information concerning the Company’s current directors and executive officers is set forth below: Name Age Position Class/Year Term of Office Expires(1) George W. Belsey 71 Chairman of the Board I/2013 Ralph J. Bernstein 53 Director III/2012 Mark D. Carleton 50 Director III/2012 Samuel H. Gray 73 Director II/2011* C. David Kikumoto 61 Director I/2013 MG Carl H. McNair, Jr. USA (Ret.) 77 Director I/2013 Lowell D. Miller, Ph.D. 78 Director III/2012 David A. Roehr 54 Director III/2012 Morad Tahbaz 55 Director II/2011* Aaron D. Todd 49 Director and Chief Executive Officer II/2011* Michael D. Allen 48 Senior Vice President, Hospital-Based Services N/A Trent J. Carman 50 Chief Financial Officer, Secretary and Treasurer N/A Sharon J. Keck 44 Chief Accounting Officer and Controller N/A Howard L. Ragsdale 61 Senior Vice President, Business Development N/A Edward T. Rupert 56 Senior Vice President, Community-Based Services N/A Paul Tate 60 Chief Operating Officer N/A * Director nominee. Refers to the calendar year in which the Annual Meeting of stockholders is expected to be held and at which the term of the pertinent director class shall expire. 12 Table of Contents Below, you can find the principal occupation and other information about each of the individuals listed in the chart set forth above. Director Nominees – Class II Directors Mr. Samuel H. Gray has served on the Board of Directors since March 1991.From 1989 to 2000, he was Chief Executive Officer of The Morris Consulting Group, Inc., a health care industry consulting firm, and between 2000 and 2006 served as a Vice President of the Mattson Jack Group, Inc., also a health care consulting firm. Currently, he is an independent health care consultant.Mr. Gray received a Bachelor of Science degree from the University of Florida. Other Public Company Board Service:None. Recent Past Public Company Board Service:None. Key Attributes, Experience and Skills:Mr. Gray brings to the Board of Directors, among his other skills and qualifications, a significant understanding of the industry in which we operate.Mr. Gray has significant management experience that he gained while serving in various executive capacities for companies in the health care and pharmaceutical industries for a period of 40 years. In light of the foregoing, our Board of Directors concluded that Mr. Gray should be re-elected as a member of our Board of Directors. Mr. Morad Tahbaz has served on the Board of Directors since February 1994.He is a co-founder and General Partner of Americas Partners, an investment firm.Additionally, Mr. Tahbaz is the founder and a partner of M.T. Capital, L.L.C., an investment company for real estate and private equity transactions.Mr. Tahbaz received his Bachelor’s degree in Philosophy and Fine Arts from Colgate University and attended the Institute for Architecture and Urban Studies in New York City.He holds a Master’s degree in Business Administration from Columbia University Graduate School of Business. Other Public Company Board Service:None. Recent Past Public Company Board Service:None. Key Attributes, Experience and Skills:Mr. Tahbaz brings to the Board of Directors, among his other skills and qualifications, valuable strategic planning and management skills gained as a General Partner of Americas Partners, as well as his prior service on another public company board.In light of the foregoing, our Board of Directors concluded that Mr. Tahbaz should be re-elected as a member of our Board of Directors. Mr. Aaron D. Todd has served on the Board of Directors since June 2002 and as Chief Executive Officer since July 2003.He joined the Company as Chief Financial Officer in July of 1995 and was appointed Secretary and Treasurer during that same year.Mr. Todd holds a Bachelor of Science degree in Accounting from Brigham Young University. Other Public Company Board Service:None. Recent Past Public Company Board Service:None. Key Attributes, Experience and Skills:Mr. Todd brings to the Board of Directors, among his other skills and qualifications, a vast understanding of financial and accounting matters, as well as significant knowledge and understanding of our business and operations.In light of the foregoing, our Board of Directors concluded that Mr. Todd should be re-elected as a member of our Board of Directors. Continuing Directors for Term Ending Upon the 2012 Annual Meeting of Stockholders – Class III Directors Mr. Ralph J. Bernstein has served on the Board of Directors since February 1994.He is the Managing Director of Bernstein Capital, LLC. He holds a Bachelor of Arts Degree in Economics from the University of California at Davis. Other Public Company Board Service:None. 13 Table of Contents Recent Past Public Company Board Service:Empire Resorts, Inc. (2003 – 2010). Key Attributes, Experience and Skills:Mr. Bernstein brings to the Board of Directors, among his other skills and qualifications, valuable strategic planning and management skills gained as a General Partner of Americas Partners and as a Managing Director of Bernstein Capital, LLC.In addition and as a result of Mr. Bernstein’s prior service on our Board of Directors, Mr. Bernstein has a vast amount of institutional knowledge regarding the Company’s operations and business generally.In light of the foregoing, our Board of Directors has concluded that Mr. Bernstein should continue as a member of our Board. Mr. Mark D. Carleton has served on the Board of Directors since August 2008 and has been a Senior Vice President at Liberty Media Corporation since December 2003.His primary responsibilities include corporate development and oversight of Liberty’s technology, music, telecom, satellite and sports interests.Prior to joining Liberty Media Corporation, Mark was a partner at KPMG LLP, where he had overall responsibility for the communications sector.Mr. Carleton was also a member of KPMG LLP’s Board of Directors.Mr. Carleton received a Bachelor of Science degree in Accounting from Colorado State University, where he currently is a member of the College of Business Global Leadership Council.He also is a member of the University of Colorado Sports and Entertainment Advisory Council. Other Public Company Board Service:Live Nation Entertainment (January 2010 – present), and Mobilestreams Limited (January 2006 – present). Recent Past Public Company Board Service:The DIRECTV Group, Inc. (February 2008 – June 2009) and Ticketmaster Entertainment (August 2008 – February 2010). Key Attributes, Experience and Skills:Mr. Carleton brings to the Board of Directors, among his other skills and qualifications, financial and accounting expertise acquired while serving as a partner at KPMG LLP.In addition, Mr. Carleton has experience serving as a director of a number of other public companies which has provided him with extensive corporate governance and other valuable experience.In light of the foregoing, our Board of Directors concluded that Mr. Carleton should continue as a member of our Board. Dr. Lowell D. Miller has served on the Board of Directors since June 1990.Since 1989, Dr. Miller has been involved with various scientific endeavors including a pharmaceutical research and development consulting business and as a guest lecturer at the university level.In addition, he has led or been involved with many fund-raising activities for educational purposes.He is a long-term member of the American Chemical Society and the American Society of Toxicology and is a registered Clinical Chemist.Dr. Miller has a Bachelor of Science degree, a Master’s degree in Biochemistry and a Doctorate degree in Biochemistry all awarded by the University of Missouri. Other Public Company Board Service:None. Recent Past Public Company Board Service:None. Key Attributes, Experience and Skills:Dr. Miller brings to the Board of Directors, among his other skills and qualifications, institutional knowledge of our business and operations, as well as a technical understanding of the issues confronting the health care industry.In light of the foregoing, our Board of Directors concluded that Dr. Miller should continue as a member of our Board. Mr. David A. Roehr has served on the Board of Directors since May 2008.He was affiliated with Cabela’s, Inc., an outfitter of hunting, fishing, camping and outdoor gear, from 1994 to 2006, where he served in various capacities including Executive Vice President, President and Chief Financial Officer.Mr. Roehr received his undergraduate degree (with high distinction) in 1978 from the University of Nebraska majoring in business administration with an emphasis in accounting.He holds a Master of Taxation degree awarded in 1980 from the University of Denver College of Law and Business Administration. Other Public Company Board Service:None. Recent Past Public Company Board Service:The Buckle, Inc. (2000 – 2009). Key Attributes, Experience and Skills:Mr. Roehr brings to the Board of Directors, among his other skills and qualifications, significant experience in accounting and finance, which he gained through his service with Cabela’s, Inc. and as a partner of Grant Thornton.Mr. Roehr’s achievements while at Cabela’s, Inc. were extensive, including, among other things, the launch of the company’s initial public offering and starting Cabela’s Credit Card Bank (assets over $2 billion).In addition, Mr. Roehr’s service on the board of directors of The Buckle, Inc. provided him with corporate governance and other valuable experience.In light of the foregoing, our Board of Directors concluded that Mr. Roehr should continue as a member of our Board. 14 Table of Contents Continuing Directors for Term Ending Upon the 2013 Annual Meeting of Stockholders – Class I Directors Mr. George W. Belsey has served as Chairman of the Board of Directors since April 1994, and has served on the Board of Directors since December 1992. Mr. Belsey was appointed Chief Executive Officer of the Company effective in June 1994, and served in that capacity until July 2003, and thereafter provided consulting services to the Company pursuant to the terms of his Consulting Agreement which terminated in 2008.Mr. Belsey previously served in various executive and administrative positions at the American Hospital Association and at a number of hospitals. He received his Bachelor’s Degree in Economics from DePauw University in Greencastle, Indiana, and holds a Master’s Degree in Business Administration from George Washington University, Washington, D.C. Other Public Company Board Service:None. Recent Past Public Company Board Service:None. Key Attributes, Experience and Skills:Mr. Belsey brings to the Board of Directors, among his other skills and qualifications, a vast understanding of the Company’s business acquired through his prior service as the Company’s Chief Executive Officer and Chairman of the Board.Mr. Belsey has also served in other executive positions in the health care industry.This experience, combined with his knowledge of the Company and its operations, make him particularly well-suited to serve as Chairman of the Board.In light of the foregoing, our Board of Directors has concluded that Mr. Belsey should continue as a member of our Board. Mr. C. David Kikumoto has served on the Board of Directors since June 2004.Mr. Kikumoto is the co-founder and Chief Executive Officer of Denver Management Advisors, Inc.From 1999 to 2000, Mr. Kikumoto was President and Vice Chairman of Anthem Blue Cross and Blue Shield, Colorado and Nevada, and from 1987 to 1999, served in several roles, including CEO of Blue Cross and Blue Shield of Colorado, Nevada and New Mexico.He received his Bachelor of Science degree in accounting from the University of Utah, pursued graduate studies at the University of Utah, and graduated from the Executive Development Program at the University of Chicago. Other Public Company Board Service:Corgenix (2006 – present). Recent Past Public Company Board Service:None. Key Attributes, Experience and Skills:Mr. Kikumoto brings to the Board of Directors, among his other skills and qualifications, significant experience in the health care industry, as well as extensive management and operations experience gained while serving in executive positions with Anthem Blue Cross and Blue Shield. Additionally, his service as a director of another public company provides leadership and knowledge of best practices that benefit the Company.In light of the foregoing, our Board of Directors has concluded that Mr. Kikumoto should continue as a member of our Board. Major General Carl H. McNair, Jr., USA (Ret.) has served on the Board of Directors since March 1996.In April 1999, General McNair retired from his position as Corporate Vice President and President, Enterprise Management, for DynCorp, a technical and professional services company headquartered in Reston, Virginia, where he was responsible for the company’s core businesses in facility management, marine operations, test and evaluation, administration and security, and biotechnology and health services.He then served as Special Assistant, Government Relations and Legislative Affairs to the CEO of DynCorp until 2003 when acquired by CSC, where he continued service in the corporate offices of Computer Sciences Corporation until 2010.General McNair has a Bachelor of Science degree in Engineering from the U.S. Military Academy at West Point, a Bachelor’s degree and Master’s degree in Aerospace Engineering from the Georgia Institute of Technology, and a Master of Science degree in Public Administration from Shippensburg University. Other Public Company Board Service:None. Recent Past Public Company Board Service:None. Key Attributes, Experience and Skills:Major General Carl H. McNair, Jr. USA (Ret.) brings to the Board of Directors, among his other skills and qualifications, a vast understanding of the aviation and health care industries, and a technical understanding of our business that he gained through his service in the military and DynCorp.Further, he has significant knowledge and understanding of our business and operations, which he gained through his prior service on our Board.In light of the foregoing, our Board of Directors has concluded that Major General Carl H. McNair, Jr. USA (Ret.) should continue as a member of our Board. 15 Table of Contents Executive Officers* Mr. Michael D. Allen was named Senior Vice President of Hospital-Based Services in January 2006. Since 1992, Mr. Allen has served the Company in several other positions including line pilot, safety representative, aviation site manager, training captain/check airman and operations manager.Prior to joining the Company, Mr. Allen was a commercial pilot for two years and served as a pilot in the U.S. Army for five years.Mr. Allen graduated from Portland State University with a Bachelor of Science degree in Mathematics. Mr. Trent J. Carman joined the Company in April 2003 and is the Chief Financial Officer, Secretary and Treasurer.Prior to joining the Company, Mr. Carman served as Chief Financial Officer of StorNet, Inc. from January 2000 until April 2003, and served in various capacities including Senior Vice President and Chief Financial Officer for United Artists Theatre Circuit, Inc., from June 1992 until January 2000. Mr. Carman received his Bachelor of Science degree in Accounting from Utah State University and holds a Master’s degree in Business Administration-Finance from Indiana University. Ms. Sharon J. Keck joined the Company as Accounting Manager in October 1993 and was named Controller in July 1995.She assumed the additional position of Chief Accounting Officer in January 2002.Ms. Keck holds a Bachelor of Science degree in Accounting from Bob Jones University. Mr. Howard L. Ragsdale joined the Company in September 2009 and was appointed to the position of Senior Vice President, Business Development in June 2010.Prior to joining the Company, Mr. Ragsdale was the director of a division for a major air medical service provider. He has been involved in the air medical industry for over 20 years and has held senior leadership positions with aviation and business responsibilities. Mr. Ragsdale is a commercially rated instrument pilot in both rotor and fixed wing aircraft. Prior to becoming a warrant officer in the US Army where he served until 1977, he attended Southeastern Christian College and Eastern Kentucky University. Mr. Edward T. Rupert joined the Company in 2004 as a Community-Based Regional Vice President and was appointed to the position of Senior Vice President, Community-Based Services in June 2010.Prior to joining the Company, Mr. Rupert was a program director, critical care transport coordinator, and flight nurse for the MedSTAR air and ground transport program at Washington Hospital Center.Mr. Rupert is on the Board of Directors for the Association of Air Medical Services, and a contributing author for numerous publications.Mr. Rupert earned a Bachelor of Science degree in nursing from the University of Maryland at Baltimore. Mr. Paul H. Tate was appointed as the Chief Operating Officer of the Company on March 31, 2008, and served on the Company’s Board of Directors from September 2003 to March 31, 2008.Prior to his appointment as the Company’s Chief Operating Officer, Mr. Tate was the Executive Vice President and Chief Financial Officer of Frontier Airlines.Before joining Frontier in October 2001, he was Executive Vice President and Chief Financial Officer for Colgan Air, Inc., a U.S. Airways Express carrier.Mr. Tate served as Senior Vice President-Finance and Chief Financial Officer of Atlantic Coast Airlines Holdings, Inc. from 1997 to 2000 and has served in financial officer positions with Midway Airlines and Reno Air, Inc.Mr. Tate, a certified public accountant, received his undergraduate degree in economics and his Master’s degree in Business Administration from Northwestern University in 1973 and 1975, respectively. * Biographical information for Mr. Aaron D. Todd, our Chief Executive Officer, is set forth above under Director Nominees – Class II Directors. CORPORATE GOVERNANCE AND BOARD MATTERS Governance Principles The Board of Directors believes that the purpose of corporate governance is to seek to maximize stockholder value in a manner consistent with legal requirements and the highest standards of integrity.The Board of Directors has adopted and adheres to corporate governance practices which the Board of Directors and senior management believe promote this purpose and are sound and represent best practices.We regularly review these governance practices, Delaware law (the state in which we are incorporated), rules and listing standards of The NASDAQ® Stock Market, the SEC regulations, as well as best practices suggested by recognized corporate governance authorities. Board Leadership Structure The Board of Directors separated the positions of Chairman and Chief Executive Officer in July 2003, after Mr. Belsey stepped down as our Chief Executive Officer and Mr. Todd was appointed to serve as our Chief Executive Officer.Maintaining separate positions allows our Chief Executive Officer to focus on developing and implementing the Company’s business plans and supervising the Company’s day-to-day business operations and allows our Chairman to lead the Board of Directors in its oversight and advisory roles. Because of the many responsibilities of the Board of Directors and the significant time and effort required by each of the Chairman and the Chief Executive Officer to perform their respective duties, the Company believes that having separate persons in these roles enhances the ability of each to discharge those duties effectively and, as a corollary, enhances the Company’s prospects for success. The Board of Directors also believes that having separate positions provides a clear delineation of responsibilities for each position and fosters greater accountability of management.At this time, the Board of Directors has determined for the foregoing reasons that its leadership structure is appropriate and in the best interests of the Company’s stockholders.The Company will continue to periodically evaluate whether this leadership structure best serves the Company and its stockholders. 16 Table of Contents Board Risk Oversight Our Board of Directors, together with our executive officers, oversees the management of risks inherent in the operation of the Company’s businesses and the implementation of its strategic plan. The Board of Directors performs this oversight role by reviewing the operations of the Company’s business and corporate functions and addressing the primary risks associated therewith. The Board has delegated certain responsibilities to the finance and strategic planning committee and the audit committee, including, among other things, reviewing the risks associated with the Company’s strategic plan, discussing policies with management with respect to financial risk assessment and enterprise risk management, developing guidelines to govern the process by which major financial and accounting risk assessment is undertaken by the Company, identifying the primary risks to the Company’s business and interim updates of those risks, and monitoring and evaluating the primary risks associated with particular business units and functions. In performing such functions, the audit committee and the finance and strategic planning committee have full access to management, as well as the ability to engage advisors. The audit committee and the finance and strategic planning committee provide reports to the Board regarding the risk areas identified above.In addition, the compensation/stock optioncommittee and the nominating and governance committee address relevant risks during their respective meetings.The Board believes that the work undertaken by the audit committee and the finance and strategic planning committee, together with the work of the full Board, the other committees, and our executive officers, enables the Board to effectively oversee the Company’s risk management. Board Membership and Director Independence Currently, the Company’s Board of Directors has ten members.The Board of Directors has determined that seven of those ten directors, namely Dr. Miller and Messrs. Bernstein, Carleton, Gray, McNair, Roehr, and Tahbaz, satisfy The NASDAQ® Stock Market standard for director independence.The Board of Directors has determined that Mr. Todd, as our Chief Executive Officer, Mr. Belsey, as a result of his consulting agreement, which terminated in 2008, and Mr. Kikumoto, as a result of his affiliation with Denver Management Advisors, Inc., a consultant to the compensation/stock option committee and the Company, are not independent under The NASDAQ® Stock Market standard for director independence. In accordance with NASDAQ rules, the Company has made a determination that given Mr. Kikumoto's relationship with Denver Management Advisors, Inc., which has been retained by the Company to provide additional advisory services during fiscal year 2011, Mr. Kikumoto is not independent. Accordingly, Mr. Kikumoto stepped down as a member of the compensation/stock option committee in November 2010 after the Board made such determination. The Board of Directors held four meetings in 2010.Each director attended at least 75% of the Board of Directors and applicable committee meetings during 2010.The Company encourages each member of the Board of Directors to attend each Annual Meeting.Three members of the Board of Directors attended the Company’s 2010 Annual Meeting. Our Board of Directors conducts its business through meetings of the Board and through activities of the standing committees, as further described below.The Board and each of the standing committees meets throughout the year on a set schedule and also holds special meetings and act by written consent from time to time, as appropriate. Board agendas include regularly scheduled executive sessions of the independent directors to meet without the presence of management.The Board has delegated various responsibilities and authority to different committees of the Board, as described below.Members of the Board have access to all of our members of management outside of Board meetings. Committees of the Board of Directors The Board of Directors has established an audit committee, finance and strategic planning committee, compensation/stock option committee and a nominating and governance committee.Each of the committees regularly report on their activities and actions to the full Board of Directors. The full text of all of the charters for each Board committee other than the finance and strategic planning committee, which does not operate pursuant to a written charter, is available on the Company’s website atwww.airmethods.com. The contents of our website are not incorporated by reference into this document for any purpose. 17 Table of Contents Audit Committee The audit committee, which met five times during 2010, currently consists of Messrs. McNair (Chairman), Carleton and Roehr.Mr. Gray served on the audit committee until November 2010.The Board of Directors has determined that all members of the audit committee are “independent” within the meaning of the listing standards of The NASDAQ® Stock Market and the SEC rules governing audit committees. In addition, the Board of Directors determined that Messrs. Carleton and Roehr meet the criteria of an “audit committee financial expert” as defined under the applicable SEC rules. See the “Audit Committee Report” on page45 for a description of the audit committee’s duties and responsibilities. Finance and Strategic Planning Committee The finance and strategic planning committee was formed by the Board of Directors in April 2003. The current members of the finance and strategic planning committee are Messrs. Tahbaz (Chairman), Bernstein, Carleton, Kikumoto, Todd, and Roehr. The finance and strategic planning committee oversees establishment and achievement of corporate financial objectives and key growth initiatives.In addition, the committee analyzes and evaluates the capital structure of the Company.The finance and strategic planning committee met five times in 2010. Compensation/Stock Option Committee The compensation/stock option committee currently consists of Dr. Miller (Chairman) and Messrs. Bernstein and Gray.Mr. Kikumoto served on the compensation/stock option committee until November 2010.The compensation/stock option committee, which met six times in 2010, is responsible for making recommendations to the Board of Directors regarding executive compensation matters.The specific nature of the compensation/stock option committee’s responsibilities are described under the “Compensation Discussion and Analysis.” The Board of Directors has determined that all members of the compensation/stock option committee are “independent” within the meaning of The NASDAQ® Stock Market’s listing standards. Nominating and Governance Committee The nominating and governance committee currently consists of Messrs. Gray (Chairman), Tahbaz and Dr. Miller.The nominating and governance committee provides committee membership recommendations to the Board of Directors along with changes to those committees.In addition, the nominating and governance committee identifies, evaluates and recommends to the Board individuals, including individuals proposed by stockholders, qualified to serve as members of the Board of Directors.The nominating and governance committee also identifies, evaluates and recommends to the Board, the nominees for election as directors of the Company at the next annual or special meeting of stockholders at which directors are to be elected.The nominating and governance committee also develops and recommends to the Board of Directors corporate governance principles applicable to the Company.The nominating and governance committee met four times in 2010. The Board of Directors has determined that all members of the nominating and governance committee are “independent” within the meaning of The NASDAQ® Stock Market’s listing standards. Nomination of Directors In accordance with its written charter, the nominating and governance committee investigates suggestions for candidates for membership on the Board of Directors, including candidates nominated by our stockholders, and recommends prospective directors, as required, to provide an appropriate balance of knowledge, experience and capability on the Board of Directors. Directors may be nominated by the Board of Directors or by stockholders in accordance with our Bylaws. Our Bylaws provide that a stockholder may bring certain business before an annual meeting, including, among other things, the nomination of directors if such stockholder has delivered written notice to the Secretary of the Corporation and such notice is received by the Secretary, not less than sixty (60) daysand notmore than ninety (90) days prior to the anniversary date of the immediately preceding annual meeting.The stockholder notice must include the following information with respect to each matter the stockholder proposes to bring before the annual meeting: (i) a brief description of the business desired to be brought before the annual meeting, (ii) the name and address, as they appear on the Corporation’s books, of the stockholder proposing such business, (iii) the class and number of shares of the Company which are beneficially owned by the stockholder, and (iv) any material interest of the stockholder in such business. The presiding officer of the meeting may refuse to acknowledge the nomination of any person not made in compliance with the foregoing procedure. 18 Table of Contents In recommending candidates for appointment or re-election to the Board of Directors, the nominating and governance committee considers the appropriate balance of experience, skills and characteristics required of the Board of Directors, specifically, the Board considers, among other things, the candidate’s independence, character, corporate governance skills and abilities, business experience, industry specific experience, training and education, commitment to performing the duties of a director, and other skills, abilities or attributes that fill specific needs of the Board or its committees.While there is no formal policy with regard to consideration of diversity in identifying director nominees, the nominating and governance committee considers diversity in business experience, professional expertise, gender and ethnic background, along with various other factors when evaluating director nominees. In addition, the nominating and governance committee seeks to ensure that at least a majority of the directors are independent under the rules of The NASDAQ® Stock Market, and that members of the Company’s audit committee meet the financial literacy and sophistication requirements under The NASDAQ® Stock Market rules and at least one of them qualifies as an “audit committee financial expert” under the rules of the SEC.Nominees for director are selected on the basis of their depth and breadth of experience, integrity, ability to make independent analytical inquiries, understanding of the Company’s business environment and willingness to devote adequate time to Board duties. In determining whether to recommend a director for re-election, the nominating and governance committee considers, among other things, the director’s past attendance at meetings and participation in and contributions to the activities of the Board of Directors. Certain Relationships and Related Transactions Transactions with Related Persons From time to time, the compensation/stock option committee and the Company engages Denver Management Advisors, Inc. to advise on certain compensation practices, general compensation trends and the Company’s strategic plan.Mr. Kikumoto, a member of our Board of Directors, is the co-founder and chief executive officer of Denver Management Advisors, Inc.The Company paid Denver Management Advisors, Inc. approximately $105,000 during fiscal year 2010 for such services.In addition to the foregoing payments to Denver Management Advisors, Inc., Mr. Kikumoto received a stock option award exercisable for 5,000 shares of the Company’s common stock as further compensation for the performance of such services. Review, Approval or Ratification of Transactions with Related Persons The audit committee charter charges the committee with the responsibility to investigate, review, and report to the Board the propriety and ethical implications of any transactions between the Company and any employee, officer, or Board member, or any affiliates of the foregoing.After the audit committee’s review and analysis of such transaction, the Board will only approve or ratify transactions that are fair to the Company and not inconsistent with the best interests of the Company and its stockholders.Applicable transactions may be reported to the audit committee by our independent auditors, employees, officers, Board members, or other parties. Compensation Committee Interlocks and Insider Participation None of the members of the compensation/stock option committee have been or will be one of the Company’s officers or employees. The Company does not have any interlocking relationships between its executive officers and the compensation/stock option committee and the executive officers and compensation committee of any other entities, nor has any such interlocking relationship existed in the past. Code of Ethics We have adopted a Code of Ethics for directors, officers, and employees.This Code of Ethics is intended to promote honest and ethical conduct, compliance with applicable laws, full and accurate reporting, and prompt internal reporting of violations of the code, as well as other matters.We will provide a copy of our Code of Ethics to any person, without charge, upon written request to:Secretary, Air Methods Corporation, 7211 S. Peoria, Englewood, Colorado 80112. 19 Table of Contents SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Based on our review of the copies of reports filed and upon written representations, we believe that during 2010, executive officers, directors and ten percent stockholders of the Company were in compliance with their filing requirements under Section 16(a) of the Exchange Act of 1934, as amended, except for the Form4 filed on behalf of Mr. Kikumoto on March 25, 2010, reporting an open market sale.This Form 4 was filed late due to an administrative error. STOCKHOLDER COMMUNICATIONS The Board of Directors recommends that stockholders initiate any communications with the Board of Directors in writing directed to the Company’s secretary at: Secretary, Air Methods Corporation, 7211 South Peoria, Englewood, Colorado 80112.This centralized process assists the Board of Directors in reviewing and responding to stockholder communications in an appropriate manner.Each communication intended for the Board of Directors and received by the Secretary that is a communication made by the stockholder in such capacity (as opposed to acting in its capacity as a party with a commercial relationship with the Company) will be promptly forwarded to the specified party. COMPENSATION/STOCK OPTION COMMITTEE REPORT The compensation/stock option committee of the Board of Directors (the “Committee”) has reviewed and discussed the section of this proxy statement entitled “Compensation Discussion and Analysis” with management.Based on such review and discussions, the Committee recommended to the Board that the Compensation Discussion and Analysis be included in this proxy statement and the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010. By the Compensation/Stock Option Committee Lowell D. Miller, Ph.D., Chairman Ralph J. Bernstein Samuel H. Gray COMPENSATION DISCUSSION AND ANALYSIS This Compensation Discussion and Analysis (“CD&A”) describes the philosophy and the material elements of our compensation program for our executive officers for fiscal year 2010, including our chief executive officer, our chief financial officer and our five other most highly compensated executive officers (collectively, the “executive officers”).The CD&A has been organized into two sections.The first section, “Compensation Actions for 2010,” summarizes the compensation actions taken during 2010, as well as highlights the Company’s financial performance during 2010.The second section, “General Compensation Practices and Philosophies,” discusses our general compensation philosophy and policies. You will have the opportunity for the first time at this year’s Annual Meeting to endorse or not endorse the Company’s executive compensation program through the shareholder advisory vote on executive compensation (commonly known as a “say-on-pay” vote) included as Proposal Three in this proxy statement. We encourage you to review this section of the proxy statement prior to casting your advisory vote on the “say-on-pay” proposal. Section I – Compensation Actions for 2010 2010 Financial Highlights One of our key Company objectives is strong financial performance that provides sustained, long-term increases in stockholder value.The amount of compensation earned by our executive officers and other key employees is directly tied to our ability to deliver financial and operating performance that meets or exceeds or expectations.As discussed in our Annual Report on Form 10-K filed for the fiscal year ended December 31, 2010, the Company had a very strong year, including, revenues of $562,002,000 (representing a 9.3% increase from the year ended December 31, 2009), and net income of $44,115,000 (representing a 52.4%increase from the year ended December 31, 2009). As a result of the Company’s successful financial performance, the Company’s executive officers earned above target annual incentive awards for achieving these results in 2010.See 2010 Annual Bonus Targets. Components of the Executive Compensation Program for 2010 and Fiscal Year 2010 Awards As discussed in greater detail below in Section II, the main components of our executive compensation program are base salary and annual and long-term incentives, each of which are discussed below for fiscal 2010. 20 Table of Contents Base Salary.In early 2010, the Committee agreed that effective March 1, 2010, each of the executive officers would receive a 4.5% salary increase.As a result of the economic downturn, the base salary increase in 2010 was the first increase since January 2008.In addition to the 4.5% salary increase, and prior to the effectiveness thereof, the Committee increased Mr. Allen’s base salary by an additional 15%.The increase was made in recognition of Mr. Allen’s increasing responsibilities and to bring his base salary to an amount comparable to that received by the other executives with comparable duties and responsibilities.The table below sets forth the base salary of each executive officer for 2010. Base Salaries for 2010 Executive Officer Base Salary Aaron D. Todd, Chief Executive Officer $ Michael D. Allen, Senior Vice President, Hospital-Based Services $ Trent J. Carman, Chief Financial Officer, Secretary and Treasurer $ David L. Dolstein, Former Senior Vice President, Community-Based Services $ Sharon J. Keck, Chief Accounting Officer $ Edward T. Rupert, Senior Vice President, Community-Based Services(1) $ Paul H. Tate, Chief Operating Officer $ Mr. Rupert commenced employment as the Company’s Senior Vice President, Community-Based Services on June 1, 2010.Prior to his appointment, Mr. Rupert’s annual base salary with the Company was $130,000.Pursuant to the terms of his employment agreement and effective for the remainder of fiscal year 2010, Mr. Rupert’s base salary was $195,000. 2010 Annual Bonus Targets.For 2010, the bonus amount for each executive officer, other than the Chief Accounting Officer, was tied to achievement of certain corporate performance goals, primarily related to, among other things, achieving pre-determined earnings per share target. As set forth in the table below, the annual bonus opportunity for the executive officer group ranges from 25% to 40% of the executive officer’s respective base pay.In addition to the earning per share target, in 2010 the payment of annual bonuses was tied to achievement of certain operational and strategic goals.The specific operational and strategic goals are not disclosed in this proxy statement because such disclosure would result in competitive harm to the Company.The Company is involved in a unique business with very few competitors, and in particular very few public company competitors.Accordingly, the disclosure of such information may provide insight into the Company’s planning process and projections.For the objective strategic and operational goals, the Committee, pursuant to the recommendation of the Chief Executive Officer, established precise measures and determined the relative weight to be given to each measure, as well as the requirements as to how many of the measures needed to be achieved in order to reach threshold, target and maximum goals.At the time that the operational and strategic goals were set, the targets that the Committee and the Chief Executive Officer established were substantially uncertain to be achieved.The full Board of Directors (other than our Chief Executive Officer) established the strategic and operational goals for the Chief Executive Officer. The bonus amount for the Chief Accounting Officer was determined according to whether annual individual goals, which were set by the Chief Executive Officer and the Chief Financial Officer, were attained.The individual goals established for Ms. Keck, our Chief Accounting Officer, included, among other things, the timely filing of the Company’s Form 10-Ks and Form 10-Qs.The Chief Executive Officer and the Chief Financial Officer made a recommendation to the Committee and the Committee determined the bonus for the Chief Accounting Officer, taking into account their recommendation.The rationale for excluding the Chief Accounting Officer from the formula bonus is to help avoid actual and apparent financial self-interest on the part of the Chief Accounting Officer in the achievement of key financial measures.Ms. Keck, our Chief Accounting Officer, received a bonus in the amount of $150,000 for fiscal year 2010, representing approximately 76% of her 2010 base salary. The earnings per share target for fiscal year 2010 was fully diluted earnings per share of $2.80 (“EPS Target”).The EPS Target represents a 20% increase from the fully diluted earnings per share achieved in 2009 ($2.33).For each $0.01 increase above the EPS Target, the bonus opportunity for each executive officer increased between .83% and 1.33%. In addition to the EPS Target and at the discretion of the Committee, the bonus amount for each executive officer could be increased by up to 10% for achievement of objectives deserving additional incentive compensation or iffactors beyond the control of the executive officer negatively impacted the bonus computation.The maximum bonus amount was capped at 300% of the target bonus amount. 21 Table of Contents For fiscal year 2010, the fully diluted earnings per share was $3.50, representing an approximate 50% increase from the fully diluted earnings per share achieved in 2009.The table below illustrates each executive officer’s (other than the Chief Accounting Officer) bonus target and actual bonus amount paid for achievement of the EPS Target and certain strategic and operational goals.Mr. Dolstein did not receive an annual bonus in light of his resignation in June 2010. Mr. Rupert, who was appointed to replace Mr. Dolstein as the Company’s Senior Vice-President, Community-Based Services, received an annual bonus for his services as a Regional Vice President, Community Based-Services in the amount of $26,319. In addition, he received a bonus in the amount of $159,705 for his services commencing in June 2010 as the Company’s Senior Vice President, Community-Based Services. Target vs. Annual Incentive Bonuses Paid for 2010 Performance Executive Officer 2010 Annual Base Salary Target Percentage of Base Salary Target Bonus Amount Total Cash Bonus (not including the EVA Bonus Amount) Percentage of Base Salary for Individual Bonus Amount Approved (not including EVA Bonus Payment) Aaron D. Todd, Chief Executive Officer $ 40 % $ $ % Michael Allen, Senior Vice President, Hospital-Based Services $ 30
